Exhibit 10.2

THIRD AMENDMENT
TO
CHANGE IN CONTROL EMPLOYMENT AGREEMENT

This Third Amendment to Change in Control Employment Agreement (this
"Amendment") is made and entered into by and between Healthaxis, Ltd., a Texas
limited partnership ("Healthaxis"), and Jonathan B. Webb (the "Executive"), to
be effective as of the 20th day of April 2007.

WHEREAS, Healthaxis and Executive are parties to that certain Change in Control
Employment Agreement dated as of January 1, 2002 (the "Agreement"), as amended
pursuant to that certain First Amendment to Change in Control Employment
Agreement dated as of January 1, 2003, and that certain Second Amendment to
Change in Control Employment Agreement dated as of May 13, 2005, which sets
forth, among other things, the terms and conditions pursuant to which Healthaxis
or its successor will continue to employ the Executive and/or the amount of
certain payments that would be made to the Executive upon certain events;

WHEREAS, the parties desire to further amend the Agreement as provided herein;
and

WHEREAS, except as otherwise defined herein, all capitalized terms used in this
Amendment shall have the meaning specified in the Agreement.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein and in the Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
confessed, Healthaxis and Executive do hereby agree as follows:

1. Employment Period. The current "Employment Period" as referenced in the
Agreement commenced on May 13, 2005 and runs through May 13, 2008. As of the
effective date of this Amendment, Healthaxis and Executive agree that the
Employment Period is extended through October 20, 2008, and that beginning on
April 21, 2007, and on each day thereafter, that the Employment Period shall be
automatically extended by an additional one (1) day period. As a result, at any
given time from and after the effective date of this Amendment, the remaining
term of the Employment Period will be eighteen (18) months.

2. Severance Payments. Section 5(a)(i)(B) of the Agreement is hereby amended to
provide that the Executive shall be entitled thereunder to a lump sum payment
equal to the sum of "(x) one and one-half (1 1/2) times the Executive's Annual
Base Salary and (y) the Executive's Target Bonus" [rather than the current
language in the Agreement providing that the Executive shall be entitled
thereunder to a lump sum payment of the Executive's Annual Base Salary and the
Executive's Target Bonus].

3. Notices. The addresses for notice purposes in Section 11(b) of the Agreement
are hereby amended to read as follows:




--------------------------------------------------------------------------------



IF TO THE EXECUTIVE:
                  JONATHAN B. WEBB    At his current primary residence address
as shown in the Healthaxis human resources records as of the date of the notice
of the notice
                     
IF TO THE COMPANY:

                  HEALTHAXIS, LTD.    7301 North State Highway 161, Suite 300  
Irving, Texas 75039                 Attention: President 

Except as expressly amended as provided herein, the Agreement shall continue in
full force and effect in accordance with its terms.

EXECUTED by the parties to be effective as of the date set forth hereinabove.

HEALTHAXIS:       EXECUTIVE:             Healthaxis, Ltd.               /s/
Jonathan B. Webb    

--------------------------------------------------------------------------------

    Jonathan B. Webb

      By:  Healthaxis Managing Partner, LLC,
General Partner                                  
              By:  /s/ John Carradine                

--------------------------------------------------------------------------------

             